Case 1:19-mc-00405-LG-RHW Document 17-2 Filed 08/23/19 Page 1 of 6




                  EXHIBIT 2
          Case 1:19-mc-00405-LG-RHW Document 17-2 Filed 08/23/19 Page 2 of 6


                          Madeline Newman Ríos, CT, MA
                              Official Interpreter and Translator for the
                              California State and U.S. District Courts
                      Certified (S>E) by the American Translators Association

                                Certification of Translation
    I, Madeline Newman Ríos, state that I am competent to translate from Spanish

to English, am a Spanish to English Translator certified by the American Translator’s

Association, an Official Spanish Court Interpreter certified by the Administrative

Office of the United States Courts and the Judicial Council of California, and the

holder of a Master of Arts Degree in Spanish Translation and Interpreting from the

University of Texas, Rio Grande Valley. I have translated the attached materials

from the Spanish language into English. I declare, under penalty of perjury, that to

the best of my abilities and belief, this is a true and correct translation of the same

into the English language.

                       DESCRIPTION OF DOCUMENT(S) OR MATERIAL(S)
          AFFIDAVIT OF JUAN SÁNCHEZ CANTILLANO, WITH AUTHENTICATION No. 3025853

Note that the translator only certifies the accuracy of the translation and states no
opinion as to the authenticity of the Spanish language document.


Executed this 19th day of August 2019, in Los Angeles County, California.




____________________________________________
Madeline Newman Ríos
U.S. Federal Court Interpreter I.D. No. 93-519
California Certified Court Interpreter I.D. No. 060898-85
American Translators Association Certified Translator No. 4278 (Spanish to English)
                Case 1:19-mc-00405-LG-RHW Document 17-2 Filed 08/23/19 Page 3 of 6



           [revenue stamp:]        [cut off] M.D.C.                   BAR
              BAR                                                 ASSOCIATION                           [graphic]
                                           [cut off]
          ASSOCIATION                                                    [graphic]
                                    /Aug/2019                      HONDURAS
          OF HONDURAS
                                        [seal:]
                 [graphic]
                                    JORGE FABIAN
                [in Latin: ]
                                     COREA LOBO
                                                                                                     PRICE 500.00
           “PAX URBIS.
             EX JURE”
           [“Peace in the World
                                       NOTARY
                                  Exequatur No. 1858   UtÜ TááÉv|tà|ÉÇ Éy [ÉÇwâÜtá                    LEMPIRAS
                                                                                                      SERIES “A”
                                     REPUBLIC OF
               through Law]
          1.00 LEMPIRA
                                      HONDURAS
                                   CENTRAL AMERICA      VxÜà|y|vtàx Éy Tâà{xÇà|v|àç                  No. 3025853

          The undersigned Notary Public JORGE FABIAN COREA LOBO, with Exequatur from the
          Supreme Court of Justice number one thousand eight hundred fifty-eight (1858), registry of the
          Comptrollership of the Notaries number one thousand seventy-three (1073), and Bar Card from
          the Bar Association of Honduras number thirteen thousand seven hundred seventy-six (13776),
          with Professional Civil Law Notary Office located in the Colonia Miramontes Neighborhood,
          Continental Building, fourth floor, Suite S43 of this city of Tegucigalpa, M.D.C., telephone
          number 9970-6868; hereby CERTIFIES: That with respect to the signature placed by Mr.
          JUAN SANCHEZ CANTILLANO, a Honduran, of legal age, married, an Attorney and Notary
          Public, with I.D. number 1804-1969-02724; with professional offices in the Colonia Tepeyac
0142464




          Neighborhood, Calle Luis Bogran, Casa 1101 of the city of Tegucigalpa, Francisco Morazán.
          Telephone (504) 9475 00 19, on the attached document named “AFFIDAVIT," dated August
          seventeenth of the year two thousand nineteen (August 17, 2019), said signature IS
          AUTHENTIC, insofar as it was placed in my presence by Mr. JUAN SANCHEZ
          CANTILLANO, who identifies himself with I.D. number 1804-1969-02724. – I attest.

          Tegucigalpa. Municipality of the Central District, on the seventeenth day of the month of August
          of the year two thousand nineteen (August 17, 2019).
                                           [watermark: “BAR ASSOCIATION, HONDURAS]
          ------------------------------------------------- LAST LINE -----------------------------------------------
                 [embossed seal:]
                                                                                      [seal:]
              JORGE FABIAN COREA
                                                                               JORGE FABIAN COREA
                     LOBO
                                                                                      LOBO
                    NOTARY
                                                           [signature]               NOTARY
               Exequatur No. 1858
             REPUBLIC OF HONDURAS                                               Exequatur No. 1858
                                                                              REPUBLIC OF HONDURAS
                CENTRAL AMERICA
                                                                                 CENTRAL AMERICA
     Case 1:19-mc-00405-LG-RHW Document 17-2 Filed 08/23/19 Page 4 of 6


          [seal:]
   JORGE FABIAN COREA
          LOBO
         NOTARY
    Exequatur No. 1858
  REPUBLIC OF HONDURAS
     CENTRAL AMERICA                        AFFIDAVIT
I, JUAN SÁNCHEZ CANTILLANO, Honduran, of legal age, married, an Attorney and Notary
Public, member registered in the Bar Association of Honduras under number 4658, with I.D. card
1804-1969-02724; with professional offices to attend to my affairs in the Colonia Tepeyac
Neighborhood, Calle Luis Bogran, Casa 1101, of the City of Tegucigalpa, Francisco Morazán,
telephone (504) 9475 00 19; hereby DECLARE UNDER OATH. that in File Number 04-2018,
being handled in the Trial Court with National Territorial Jurisdiction in Criminal Matters,
containing the Case against ROBERTO DAVID CASTILLO, based on a strong suspicion of his
guilt in the commission of the crime of MURDER, whose victim was Ms. BERTHA ISABEL
CÁCERES FLORES, the Assistant Government Attorneys Appearing in said case have not
submitted any Documentary or Expert evidence demonstrating that my client, Mr. David Roberto
Castillo, received any payment whatsoever for his alleged participation in the Murder of Ms.
BERTHA ISABEL CÁCERES FLORES. Furthermore, Article 149, Chapter III
(Communications between Authorities), Title IV (Procedural Acts), of the Code of Criminal
Procedure (Decree Number 9-99 E, dated December 19, 1999, published in the Official Daily
Journal, Gazette No. 29,176, dated May 20, 2000 and effective as of February 20, 2002) states:
Article 149:-“Requests for Assistance to Foreign Courts” Requests for assistance addressed to
foreign Courts or Authorities, or those received from them, shall be processed through Diplomatic
channels. In exceptional cases of the utmost importance, the judge or the member of a Sentencing
Court designated for such purpose may conduct proceedings in another State, subject to
authorization from said other State.
The preceding Article 148 shall be applicable to the extent pertinent to that which is set forth in
this article.” In witness of the foregoing, I sign this AFFIDAVIT in the City of Tegucigalpa,
M.D.C., on the 17th day of the month of August of the year two thousand nineteen.
                                              [signature]
                                       Juan Sánchez Cantillano
                                         ID 1804-1969-02724                            [signature]
                                                                                            [seal:]
                                                                [embossed seal:]
                                                                                    JORGE FABIAN COREA
                                                             JORGE FABIAN COREA
                                                                                           LOBO
                                                                    LOBO
                                                                                          NOTARY
                                                                   NOTARY
                                                                                     Exequatur No. 1858
                                                              Exequatur No. 1858   REPUBLIC OF HONDURAS
                                                            REPUBLIC OF HONDURAS
                                                               CENTRAL AMERICA
Case 1:19-mc-00405-LG-RHW Document 17-2 Filed 08/23/19 Page 5 of 6
Case 1:19-mc-00405-LG-RHW Document 17-2 Filed 08/23/19 Page 6 of 6
